Per Curiam.
A county-treasurer is appointed for a year, and bound within it to produce his account and vouchers to the county commissioners, whose business it is to submit them for settlement to the county auditors, whose report has the effect of a judgment, subject to appeal by either party. On the final determination, execution may issue as in any other case of a judgment recovered. A final settlement is therefore conclusive against the officer; and why is it not conclusive in his favour? It is a judgment which equally binds both parties. The settlement of a previous year, therefore, cannot be opened to correct an error or omission in it. The county, as well as the officer, has a limited period of appeal, and when it has slipped its time, it has no further remedy. The present matter was not introduced into the settlement of 1838; but it might have been introduced, and it ,is the fault of the commissioners that it was not. The transactions of a former year can no more be brought into the same treasurer’s account for the current one, than they could be brought into the account of a stranger. The evidence, therefore, was properly excluded, and the charge was substantially right.
Judgment affirmed.